446 So.2d 1090 (1984)
PALM BEACH GARDENS COMMUNITY HOSPITAL, INC., Etc., Petitioner,
v.
Robert SHAW, et Ux., Respondents.
No. 83-2355.
District Court of Appeal of Florida, Fourth District.
February 1, 1984.
Rehearing Denied April 3, 1984.
*1091 Glenn P. Falk of Thompson, Parenti & Falk, Miami, for petitioner.
Kocha & Houston and Edna L. Caruso, West Palm Beach, for respondents.
PER CURIAM.
This is a petition for writ of common law certiorari addressed to a discovery order which required Petitioner Hospital to produce certain records. Certiorari relief is appropriate here. City of Williston v. Roadlander, 425 So.2d 1175 (Fla. 1st DCA 1983).
The order is quashed insofar as it required Petitioner to produce records of its Infectious Disease Control Committee, as follows:
1. Complete Palm Beach Gardens Community Hospital's monthly infection reports by sites and pathogens for the years 1980, 1981 and 1982.
2. Complete Palm Beach Gardens Hospital's monthly infection reports of all nosocomial infections for the years 1980, 1981 and 1982.
3. Complete Palm Beach Gardens Community Hospital's monthly infection reports of clean surgery surveillance for the years 1980, 1981 and 1982.
6. Complete Palm Beach Gardens Community Hospital's antibiotic sensitivity studies and trends for the years 1980, 1981 and 1982.
The hospital administrator swore that the foregoing items were reports of the Infectious Disease Control Committee and that the Committee was a medical review committee. This was not contested.
We also note that the result we reach does not bar a cause of action for malpractice since evidence of malpractice is otherwise available. See Good Samaritan Hospital Assoc., Inc. v. Simon, 370 So.2d 1174 (Fla. 4th DCA 1979).
We hold that the enumerated items are immune under Section 768.40, Florida Statutes (1980). See also, Segal v. Roberts, 380 So.2d 1049 (Fla. 4th DCA 1979).
CERTIORARI GRANTED.
LETTS, DELL and WALDEN, JJ., concur.